Citation Nr: 1827893	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  13-28 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to March 1974.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) in August 2011 (claims 3 and 4) and May 2017 (claims 1 and 2).

In November 2015, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge as to issues 3 and 4.  At the hearing, the Veteran indicated he wished to file a claim for increased rating for asthma.  That claim is not on appeal and is referred to the Agency of Original Jurisdiction (AOJ).  

The issues of service connection for a low back disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifested during active service or within one year of separation and is not related to active service.

2.  Tinnitus was not manifested during active service or within one year of separation and is not related to active service.



CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated during service, nor may this disability be presumed to have been incurred in or aggravated during such service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

2.  Tinnitus was not incurred in or aggravated during service, nor may this disability be presumed to have been incurred in or aggravated during such service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection
Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012).  

In general, to establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

1.  Bilateral hearing loss

The Veteran asserts that he has hearing loss as a result of his exposure to aircraft noise in the Air Force.  The Board acknowledges that there was acoustic trauma in service and that there is current hearing loss as defined by VA at 38 C.F.R. § 3.385.

The question for the Board is whether the Veteran's bilateral hearing loss disability, diagnosed decades after service in approximately 2017, and first complained of in about 2012, manifested to a compensable degree in service or within the applicable presumptive period, or whether continuity of symptomatology has existed since service.

The Board concludes that, while the Veteran has bilateral sensorineural hearing loss, which is a chronic disease under 38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a), it did not manifest in service or within a presumptive period, and continuity of symptomatology is not established.  Rather, hearing and ears were normal and there were no complaints as to hearing or the ears at service separation or until 2012.  38 U.S.C. §§ 1101(3), 1112, 1113, 1137; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

Service treatment records, to include the March 1974 separation examination, do not indicate any hearing loss or audiometric findings that meet VA's definition of hearing loss found at 38 C.F.R. § 3.385.  The Veteran denied hearing loss.  Audiometric findings show all relevant thresholds were 10 decibels or below, and there was no finding of hearing loss.  

Post-service treatment records show the Veteran did not complain about 'difficulty hearing what others say' until May 2012, decades after his separation from service and decades outside of the applicable presumptive period.  

 While the Veteran is competent to report having experienced certain symptoms, he has not asserted that he has had symptoms of hearing loss during service or the presumptive period, and the treatment record is consistent with this fact.  

The Board gives substantial probative weight to competent medical evidence, which establishes that hearing loss first manifested decades after service, and not during service or during a presumptive period.  In fact, a close inspection of the Veteran's contentions shows they are not inconsistent with the record.  Here, the Veteran has urged that he believes that his current hearing loss is due to noise exposure in service.  He has not alleged that hearing loss has been present continuously since service.

Service connection for bilateral hearing loss may still be granted on a direct basis; however, the preponderance of the evidence is against finding that a nexus exists between the Veteran's hearing loss and an in-service injury, event or disease, to include noise exposure.  38 U.S.C. § 1110; Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a), (d).  Although there was acoustic trauma, nothing suggests that he had characteristic manifestations of sensorineural hearing loss during service or within the initial post service year.  Again, it is uncontroverted that hearing loss first manifested decades after service, apparently in 2012. 

Here, the preponderance of the evidence is against finding that a medical nexus exists between the Veteran's bilateral hearing loss and service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  Specifically, a May 2017 VA audiological evaluation contains the examiner's opinion that the current hearing loss was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The audiologist noted that audiometric testing performed at the time of entrance into service, and again at discharge in 1974, revealed normal hearing bilaterally.  A comparison between those test results indicates that this Veteran experienced no significant changes in hearing for either ear during active duty service.  The examiner stated that the audiogram is the objective standard for noise injury, and because the Veteran's hearing was normal at separation with no significant threshold shifts having occurred during active duty service, there is no evidence the Veteran's military noise exposure caused a permanent hearing loss.  

The examiner's opinion is probative, because it is based on an accurate medical history and provides an explanation that contains clear conclusions and supporting data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board adopts the opinion for its reasons and bases, noting that the examiner has fairly considered the material evidence of record.  Wray v. Brown, 7 Vet. App. 488 (1995).

The Board has considered the Veteran's theory that the hearing loss disability is a result of the in-service noise exposure.  However, the medical evidence identifying and diagnosing the condition as not related to service is far more reliable and credible than statements from a lay informant on this matter of etiology which requires medical expertise.  The most-probative evidence, the 2017 VA medical opinion, is wholly against the Veteran's theory.  

There is no medical opinion indicating that the current hearing loss is related to service.  

To the extent that he asserts the hearing loss has been present since service, relevant body systems were found to be normal at his separation examination.  To the extent the Veteran suggests on-going problems, since service, the suggestion is inconsistent with the record and not credible.  There is no credible evidence linking the hearing loss to an in-service disease, event, or injury, to include the acoustic trauma.  The multi-year gap between discharge from active duty service and evidence of the disability decades later is viewed as a factor weighing against this claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The weight of the evidence is against concluding that any hearing loss disability was incurred in service.  38 C.F.R. § 3.303 (d).  

While the Veteran believes disability is related to events in service, the preponderance of the evidence weighs against finding that any such disorder occurred in or is otherwise related to service.  

2.  Tinnitus

The question for the Board is whether the Veteran's tinnitus, diagnosed decades after service, manifested to a compensable degree in service or within the applicable presumptive period, or whether continuity of symptomatology has existed since service.

The Board concludes that, while the Veteran has tinnitus, a chronic disease under 38 U.S.C. § 1101(3);38 C.F.R. § 3.309(a), the disability did not manifest to a compensable degree in service or within a presumptive period, and continuity of symptomatology is not established.  38 U.S.C. §§ 1101(3), 1112, 1113, 1137; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

While the in-service acoustic trauma is noted, there was again no treatment for the ears or reports of ringing in the ears in service, and the aforementioned separation examination in 1974 reflects normal ears and no hearing problems.  

Post-service treatment records show the Veteran was not diagnosed with tinnitus until the 2017 VA examination, decades after his separation from service and decades outside of the applicable presumptive period.  The Veteran in fact reported on the 2017 examination that tinnitus began only a couple of years earlier. 

There is no medical opinion indicating that the current tinnitus is related to service.  

 While the Veteran is competent to report having experienced tinnitus, he has reported that tinnitus did not begin until shortly prior to 2017.  That record also shows he had a normal ear and hearing examination at separation and that he did not seek treatment for or complain of the tinnitus between service separation and 2017.  Thus, there is no basis to conclude there was tinnitus during service or during the presumptive period.

Service connection for tinnitus may still be granted on a direct basis; however, the preponderance of the evidence is against finding that a medical nexus exists between the Veteran's tinnitus and service.  38 U.S.C. §§ 1110, 1131; Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a), (d).  

Again, notation of tinnitus did not begin until decades after service.  Further, in the 2017 VA examination, the examiner opined that the Veteran's tinnitus is not at least as likely as not related to an in-service injury, event, or disease, including the acoustic trauma.  The rationale was that despite the acoustic trauma, it is widely accepted that noise-induced tinnitus occurs at the time of the noise exposure, and does not develop years later.  Additionally, per the Institute of Medicine (2006) "as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases." 

The examiner's opinion is probative, because it is based on an accurate medical history and provides an explanation that contains clear conclusions and supporting data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board adopts the opinion for its reasons and bases, noting that the examiner has fairly considered the material evidence of record.  Wray v. Brown, 7 Vet. App. 488 (1995).

The Board has considered the Veteran's theory that the tinnitus is a result of the acoustic trauma due to aircraft noise.  However, the medical evidence identifying and diagnosing the condition as not related to service is far more reliable and credible than statements from a lay informant on this matter of etiology, which requires medical expertise.  The most-probative evidence, the 2017 VA medical opinion, is wholly against the Veteran's theory.  

The Veteran does not assert that tinnitus has been present since service, and relevant body systems were found to be normal at his separation examination.  There is no credible evidence linking tinnitus to an in-service noise exposure.  The multi-year gap between discharge from active duty service and evidence of the tinnitus decades later is viewed as a factor weighing against this claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The weight of the evidence is against concluding that tinnitus was incurred in service.  38 C.F.R. § 3.303 (d).  

While the Veteran believes tinnitus is related to events in service, the preponderance of the evidence weighs against findings that any such disorder occurred in or is otherwise related to service.  


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.


REMAND

1.  Low back disability

The Veteran seeks service connection for low back disability.  He had a low back strain in service, and treatment for low back disability is noted in the post service record from 1998.  The Veteran testified that he documented his low back pain post service in 1975 when he was working a warehouse job from which he was ultimately fired due to absences related to back pain.  Any documentary evidence he has relating to complaints or treatment for back pain or related to his performance at this job or during this time period should be sought.  

Also, the March 2011 VA medical opinion on whether there is low back disability that is as likely as not due to service is inadequate and another examination is ordered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner reportedly could not opine without resort to speculation whether low back disability first documented in 1998 was as likely as not related to in-service low back strain.  The Veteran testified in 2015 that he had back pain at service separation but that he did not complain at the time because he was brought up not to complain.  His statements are considered credible to the extent that they are no inconsistent with the record.  They should be considered by the examiner along with any other evidence that is obtained in relation to the 1975 alleged back problems.

2.  TDIU

TDIU is inextricably intertwined with the low back claim because a decision on that issue would have a "significant impact" upon the TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Veteran alleges both his asthma and back disability render him unemployable.  Adjudication of TDIU must be deferred until the required evidentiary development for the low back claim is completed.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he provide any information or records regarding his reported back problems in 1975 and his termination from a warehouse job due to absences.  

2.  After completing the above, schedule the Veteran for examination by a VA examiner to determine the nature and etiology of any low back disorder present during the pendency of this claim. 

The examiner must review the claims file.  Based on the review of the claims file and examination of the Veteran, the examiner must offer an opinion as to the following:

Whether it is at least as likely as not (a probability of 50 percent or greater) that each low back disability present originated during service or is otherwise etiologically related to service, to include the low back strain noted in the service treatment records.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed low back disability.  

3.  After conducting any additional development deemed necessary, readjudicate the claims.  If any claim remains denied, the Veteran should be provided with a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


